                                           Case 3:19-cv-07968-SK Document 16 Filed 09/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAFAEL ARROYO, JR.,                                Case No. 19-cv-07968-SK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     REGENCY CENTERS, L.P., et al.,                     Regarding Docket No. 5
                                  11                    Defendants.

                                  12          Plaintiff filed this action on December 4, 2019. Pursuant to the scheduling order entered
Northern District of California
 United States District Court




                                  13   on December 5, 2019, the last day for Plaintiff to file a Notice of Need for Mediation was April

                                  14   30, 2020. (Dkt. 5.) To date, Plaintiff has not yet done so. Accordingly, Plaintiff is HEREBY

                                  15   ORDERED to Show Cause in writing by no later than October 5, 2020 why this case should not

                                  16   be dismissed for failure to prosecute. Plaintiff is admonished that if he does not file a response by

                                  17   this deadline, the Court will dismiss the action without prejudice.

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 21, 2020

                                  20                                                    ______________________________________
                                                                                        SALLIE KIM
                                  21                                                    United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
